DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, and 8-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-6 and 8-20 include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level the invention determines a release weight for each of a plurality of geographic locations based on user-specific information and a movement and determined velocity of a mobile device, receives notification of a message intended for the user of the mobile device, determining the current location and velocity of the mobile device, receiving a message weight for the message, comparing the message weight with the release weight for the current location and velocity of the user, and when the release weight exceeds the message weight, determine the velocity is between a first weight and a second weight, upon the determination sending the message for display to the user, upon determining that the release weight is less than the message weight adding the message to a message queue instead of immediate display. The art of record discloses sending messages to a user dependent upon the user's location and social media information, and prioritizes which and how much information to send to a user based on the user's current speed/velocity.
However, the claims offer a very specific set of limitations which are not disclosed by the art of record because the claimed invention is directed towards optimizing the timing of the display of a particular message whereas the art of record primarily discloses optimizing which promotional or other messages to send to a user at a particular time as per discussed in the 04 November 2021 decision rendered from the Patent Trial and Appeal Board.
Regarding 101:
The claims include the abstract concepts of determining an optimum time to surface a message to a user based upon the user's current state including the movement and velocity of the user. The claims 
References of Note:
Tseng et al. (WO 2012/087472): Tseng describes a search advertising system that utilizes information in a user's social media profile in addition to the user's detected location, but the reference does not disclose optimizing the timing of a particular message but rather selecting the most pertinent messages to send to the user.
Hall et al. (US 2010/0293170 A1): Hall teaches selecting messages for display based on a message score exceeding a threshold utilizing location and time data, but does not make explicit that the real-time factor that includes a movement and determined velocity of the device details the likelihood that a user will interact with a message.
Mastermann et al. (US 2015/0105106 A1): Mastermann teaches altering the message levels associated with a received message based on the detected velocity and location of a mobile device to determine if it is within a noisy area such as a roadway. However, this is not quite the same as determining to place a message on a message queue for later surfacing or displaying an immediate notification based upon the velocity of the mobile device being between two disparate values.
Jung et al. (US 2007/0232274 A1): Jung teaches that messages have expiration periods associated therewith that require the message to be displayed no later than as found in dependent claims 13 and 14. However, Jung does not teach the features of the independent claims.
Non-Patent Literature: A search of non-patent literature yielded mobile phone applications that suppress the displaying of notifications on a mobile device when the device is determined to be in a driving mode, but these sources failed to provide sufficient detail as to how these processes are implemented (i.e., how the determination of driving mode is made) nor do they specify the alternate message queueing feature of the allowed claims.
Also, please see the decision of Patent Trial and Appeal Board rendered on November 4th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688